Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 12/13/2021, wherein Claims 18 and 25 were amended. The drawing objection, 102 and 103 rejections made in the previous office action have been withdrawn, in view of the amended claims and drawings. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 18 the art of record of Kume (US20150209869) presented in the previous office action considered as a whole, alone or in combination, neither anticipates nor renders obvious a tool for installing an assurance cap on a fluid connector assembly, the tool comprising a body including a radially inward facing surface; the radially inward facing surface comprising an annular groove arranged to engage an end of the assurance cap; and, a proximity sensor operatively arranged within the body to detect the position of the tool relative to the connector body; together in combination with the rest of the limitations in the independent claim.
Regarding Claim 25 the art of record of Hu (US7104163) presented in the previous office action considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for installing an assurance cap on a fluid connector assembly, wherein the fluid connector assembly comprises a connector body including a resilient clip and a tubular member operatively arranged to be connected in the connector body, the method comprising: providing a tool including a body, the body comprising a radially inward facing surface including an annular groove arranged to engage an end of the assurance cap and a proximity sensor; displacing, using 
Claims 19-24 are allowable based on their dependency to allowable claim 18 and Claims 25-28 are allowed based on their dependency on Claim 25. Therefore, Claims 18-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723